Order issued January 28, 2013




                                           In The
                                 Qtnurt nf Appeals
                       lrtft4   1llistrid nf wexas at 1llallas
                                    No. 05-12-00405-CR


                          LONNIE WAYNE HOGAN, Appellant

                                              v.
                                 -               .
                            THE STATE OF TEXAS, Appellee


                                         ORDER

       The Court DENIES the Dallas County Public Defenders Office's January 25, 2013 motion

to withdraw on appeaL See Buntion v. Harmon, 827 S.W.2d 945 (Tex. Crim. App. 1992); Sampson

v. State, 854 S.W.2d 659 (Tex. App.-Dallas 1992, no pet.